                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

TERRY LEE SCOTT,

              Plaintiff,
v.                                      Case No. 8:14-cv-1620-T-33TGW

PATRICK R.       DONAHOE,    Postmaster
General,

          Defendant.
________________________________/

                                  ORDER

         This matter is before the Court pursuant to Defendant

Patrick R. Donahoe’s Motion in Limine to Limit Testimony (Doc.

# 73), filed on December 10, 2018.              Defendant seeks an Order

limiting the testimony of Christine Hartman and Geraldine

Scott as witnesses.         In the Motion, Defendant explains that

Plaintiff, Terry Lee Scott, identified Ms. Hartman and Ms.

Scott as witnesses in her Rule 26 disclosures and included

descriptions of the information known to the two witnesses

that Plaintiff might use to support her claims.1             However, in

Plaintiff’s opposition to Defendant’s Motion for Summary

Judgment, Plaintiff included declarations from the witnesses

that far exceeded the scope of the information provided in

Plaintiff’s Rule 26 disclosures.                According to Defendant,

“Rule      37(c)(1)   requires   that     the    testimony   of   the   two


     1
         Plaintiff is not related to Geraldine Scott.
witnesses be limited to information properly disclosed during

discovery.” (Doc. # 73 at 1).

       Plaintiff, an individual represented by counsel, failed

to file a response in opposition to the Motion in Limine

within the time parameters of the Local Rules.           Local Rule

3.01(b), M.D. Fla., explains, “Each party opposing a motion or

application shall file within fourteen (14) days after service

of the motion or application a response that includes a

memorandum of legal authority in opposition to the request,

all of which the respondent shall include in a document not

more than twenty (20) pages.”

       Accordingly, on the present record, this Court considers

Defendant’s Motion in Limine (Doc. # 73) as an unopposed

motion and grants the Motion.      Ms. Hartman and Ms. Geraldine

Scott’s testimony at trial will be limited to the topics

properly disclosed in discovery, as outlined below.

       For    Ms.   Geraldine    Scott:     “Co-worker   and     EEOC

representative for Terry Scott.           Will describe automation

work; that USPS will not recognize Terry Scott’s disability;

that   OSHA   has   concluded   that   automation   department   was

hazardous, involving bending, heavy lifting, and long periods

of standing.” (Doc. # 69-1 at 2).



                                 -2-
      For Ms. Hartman: “Saw Andriotis tell Terry Scott that she

had to leave; saw him swipe time card and place badge on badge

reader as he forced Terry Scott out of the post office.”

(Id.).   Plaintiff   also   disclosed   an   October   18,   2014,

handwritten memo authored by Ms. Hartman regarding “the walk-

off of Terry Scott.” (Id. at 4).

      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   Defendant Patrick R. Donahoe’s Motion in Limine to Limit

      Testimony (Doc. # 73) is GRANTED as an unopposed Motion.

(2)   The testimony of Christine Hartman and Geraldine Scott is

      limited to the topics Plaintiff provided in her Rule 26

      disclosures, as set forth above.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 3rd

day of January, 2019.




                               -3-
